Citation Nr: 0637485	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA death benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service, including recognized 
guerrilla service and service with the Regular Philippine 
Army, from October 1942 to March 1945 and from January 1946 
to January 1949.  He died on December [redacted], 1988.  The 
appellant is the veteran's son.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In August 2005, the appellant submitted an affidavit directly 
to the Board in support of his claim.  However, this 
affidavit, from an acquaintance of the veteran, is not 
pertinent to the claim on appeal.  It merely refers to the 
veteran's service with the Regular Philippine Army, which is 
not in dispute in this case.  Accordingly, the Board need not 
remand this evidence to the RO for initial consideration.


FINDINGS OF FACT

1.  The appellant, the veteran's son, attained the age of 
eighteen years in August 1978.

2.  The appellant was not permanently incapable of self 
support by reason of physical or mental defect present before 
he attained the age of eighteen years.




CONCLUSION OF LAW

The criteria for eligibility for VA death benefits have not 
been met.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate his claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with such provisions by providing the appellant 
adequate notice and assistance with regard to his claim.  
However, a remand for further notification and assistance is 
not necessary, because, as explained below, there is no 
reasonable possibility that such assistance could change the 
outcome in this case.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002) (holding that when the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter, the VCAA has no effect on the appeal); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000) (holding that the 
VCAA is not applicable to matters involving pure statutory 
interpretation).  Rather, the law applicable in this case 
dictates such outcome.

II.  Analysis of Claim

The appellant claims that he is eligible for VA death 
benefits because he is the child and a remaining heir of a 
veteran who served loyally with recognized guerrillas and the 
Regular Philippine Army during and after World War II.    

In certain cases, a child of a veteran with the requisite 
service may be paid VA benefits based on the death of such 
veteran.  See 38 U.S.C.A. §§ 1317, 1318, 1521, 1542 (West 
2002); 38 C.F.R. §§ 3.5, 3.17, 3.22, 3.24 (2005).  "Child" 
is defined as "an unmarried person who is a legitimate 
child...who is under the age of 18 years; or who before 
reaching the age of 18 years, became permanently incapable of 
self-support; or who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution."  38 
U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.57(a) (2005). 

In this case, the appellant's application for VA death 
benefits reflects that the appellant was born on August [redacted], 
1960 and turned eighteen in August 1978.  In addition, the 
appellant does not assert, and there is no indication of 
record, that, prior to turning eighteen years of age, the 
appellant was permanently incapable of self support.  

The Board appreciates the veteran's service and acknowledges 
the appellant's contention that he is entitled to VA death 
benefits based on such service and his status as the child of 
the veteran.  However, due to his age and the absence of 
evidence showing that he was permanently incapable of self 
support prior to turning eighteen years of age, the appellant 
does not meet the eligibility requirements for the benefit he 
is seeking.  His claim must therefore be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, in a case in which the law is dispositive, the 
claim must be denied based on a lack of entitlement under the 
law). 


ORDER

Eligibility for VA death benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


